Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130064(30)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  ARTHUR Y. LISS and BEVERLY LISS,
            Plaintiffs/Counter Defendants/
            Appellees,
                                                                    SC: 130064
  v                                                                 COA: 266326
                                                                    Oakland CC: 03-046587-CK
  LEWISTON-RICHARDS, INC.,
  and JASON P. LEWISTON,
             Defendants/Counter Plaintiffs/
             Appellants.
  ____________________________________


                On order of the Chief Justice, motion by the Michigan Defense Trial
  Counsel for leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
                                                                               Clerk